[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
These two cases, now consolidated by order of the Court have been referred to me as a State Trial Referee.
The property under condemnation is known as 235-239 Columbus Boulevard in the City of Hartford and is more particularly described in Schedule A in Case No. 394354.
The parties now come before me requesting a judgment in accordance with a written stipulation on file. Having examined the appraisers' reports, viewed the premises, and having heard counsel in open court, I hereby approve of the settlement.
Accordingly, a judgment may enter as follows:
The amount of damages is found to be $395,000 (Three Hundred Ninety-Five Thousand Dollars), of which $300,000 (Three Hundred Thousand Dollars) has already been paid. The further sum of $95,000 (Ninety-Five Thousand Dollars) is ordered to be paid as follows:
To Antonio La Torre, Daniel La Torre and Joseph La Torre, each an undivided 7/24ths interest.
CT Page 3641
To Isabella La Torre an undivided 3/24ths interest.
JOHN M. ALEXANDER STATE TRIAL REFEREE